Battle, J., (after stating the facts.) The defendant relied upon what is known as the two years’ statute of limitations for her defense against this action. The statute, so far as it relates to this case, is as follows: “No action for the recovery of any lands, or for the possession thereof, against any person or persons, their heirs or assigns, * * * who may hold such lands under a donation deed, shall be maintained, unless it appear that the plaintiff, his ancestor, predecessor, or grantor, was seized or possessed of the lands in question within two years next before the eommeneement of such suit or action.” Band. & H. Digest, § 4819. This statute does not protect a party holding land under a certificate of donation by the state against actions for possession. Adverse possession for two consecutive years under the certificate is no bar to an action against him, because he is not named in the statute. As such possession does not set the statute in motion, it is obvious that it cannot be of any avail to the owner of the certificate, under the two-years statute, after the deed of donation has been executed to him by the state. That possession only which sets the statute in motion can be tacked to other possession for the purpose of completing the statutory bar to the maintenance of actions for the recovery of land. McCann v. Smith, 65 Ark. 305; Gates v. Kelsey, 57 Ark. 523. This action was not barred. It was commenced^' within less than two months after the deed of donation was executed. The defendant says that this action was not submitted upon the amendment of the complaint, but upon the complaint and exhibits and the answer and exhibits. The record, however, shows that the defendant is in error, and that it was submitted upon the amendment; and we are governed by the record. Parties aggrieved by errors in the record of the circuit court, and desiring to have them corrected, should apply to that tribunal for correction, and not to this court. This is not the proper forum in which to institute such proceedings. The judgment of the circuit court is set aside, and this cause is remanded for a new trial. Bunn, C. J., and Riddick, J., did not sit in'this ease.